DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 1 to limit the pegylated uricase to “pegadricase” and to specify that the composition comprising an anti-inflammatory therapeutic is administered “at least once at least one week prior” to the other two compositions.  Claims 2 and 11-13 have also been amended, while claims 3-4 and 15 have been cancelled. No new matter has been added.
	Claims 1-2, 5-13, and 18-19 are pending and have been considered on the merits.

Power of Attorney
Applicant is reminded that a Power of Attorney is missing.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/01/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references listed in these IDSs have been fully considered.

Claim Objections
RE: Objection to claims
	The minor informalities in claim 1 have been corrected, thereby obviating claim objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Reinders et al.
	Traversal of rejections is based on “pegadricase” (also known as pegsiticase) being different from Reinders et al.’s pegloticase. Referring to Garay et al., Applicant points out that PEGylated uricase derived from Candida utilis has a short half-life of 8 hours whereas pegloticase has a half-life of 10-20 days. Thus, it is argued that teachings pertaining to pegloticase would not necessarily extend to pegadricase. 
All arguments have been fully considered but are deemed unpersuasive. First, the  PEGylated uricase discussed by Garay et al. is indeed derived from Candida utilis like pegadricase. But upon reviewing the source of the information regarding its half-life (Davis et al., The Lancet 1981, Vol. 318, p. 281-283), it found that the former is synthesized by covalently attaching 5 kDa PEG to uricase (fourth par. in left column, p. 282). On the other hand, pegadricase has 20 kDa PEG molecules attached to said enzyme. It is therefore respectfully submitted that the C. utilis PEGylated uricase described by Garay et al. is not structurally the same as pegadricase and its shorter PEG groups may be the reason why the half-life is only 8 hours.
Second, the prior art rejections are based on Kishimoto et al. as the primary reference, which discloses a method comprising co-administering SVP-rapamycin and pegsiticase to a subject. Pegisticase is another name for pegadricase, hence Kishimoto et al. meets the new requirement that the pegylated uricase is “pegadricase”. Reinders et al. was only applied in the rejections as a secondary reference to show the obviousness of administering an anti-inflammatory agent (i.e., not for its use of pegloticase). According to Reinders et al., anti-inflammatory therapy helps reduce gout flare that occurs due to urate mobilization induced by urate-lowering agents. So even though Reinders et al. describes a study wherein an anti-inflammatory agent like colchicine or an NSAID was administered to patients receiving pegloticase and not pegadricase as claimed, a person with ordinary skill in the art would have recognized that pegadricase also functions as a urate-lowering agent like pegloticase and would et al.’s method since the latter is expected to rapidly metabolize urate and trigger gout flare.
Second, Applicant’s assertion of unexpected results is not commensurate in scope with the claims. The data shown in Table 4 is based on: (1) Applicant’s experiments that involve administering colchicine at an initial dose of 1.2 mg one week prior to infusing subjects monthly with SEL-212 (pegsiticase combined with PLA/PLA-PEG nanocarriers comprising rapamycin) followed by one daily dose of 0.6 mg throughout the study (second par., p. 59 of Specification); and (2) Sundy et al.’s Phase 3 clinical trial that includes administering colchicine amounting to 0.6 mg of colchicine once or twice daily starting one week before infusing subjects biweekly/monthly with pegloticase (second par., p. 60 of Specification). Given the differences in dosage regimen of colchicine (ex. Applicant initially administered 1.2 mg of colchicine before giving a daily colchicine dose of 0.6 mg while Sundy et al.’s clinical trial did not), it cannot be established that the reduced number of flares per patient per month is indeed due to the SVP-rapamycin and/or specific type of PEGylated uricase. And even if the dosage regimen of colchicine were the same, the claims of the instant application broadly recite using any anti-inflammatory therapeutic (i.e., not limited to colchicine) at any amount (i.e., not limited to 0.6 mg/day) prior to administering the two other compositions. There is no evidence demonstrating that other amounts of colchicine, as well as other anti-inflammatory agents, can give the same results. Thus although 
The rejections of record are therefore being maintained, but have been modified to address all amendments including claim cancellations.

Modified rejections
Claims 1-2, 5-9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (Nature Nanotechnology 2016, Vol. 11, pages 890-899) in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550) and Sundy et al. (Journal of American Medical Association 2011, Vol. 306, pages 711-720).
According to Kishimoto et al., one common cause for failure of biotherapeutic treatments and adverse hypersensitivity reactions is the development of antidrug antibodies or ADAs (Abstract, page 890). Not only do ADAs neutralize or alter the pharmacokinetics and biodistribution of biologic drugs, they can also cause hypersensitivity reactions, crossreact with endogenous proteins, or deprive patients of life-sustaining therapies. For example, pegylated uricase enzyme known as Pegloticase helps treat refractory gout by metabolizing uric acid but it induces ADAs in about 90% of subjects which leads to loss of efficacy and anaphylactic reactions. Prevention of ADA formation in an antigen-specific manner is therefore desirable in order to lessen late stage clinical failure of biologics (Introduction, left column, page 890).
in vivo. Kishimoto et al. then shows that synthetic vaccine particles carrying only rapamycin (SVP-rapamycin) can be co-administered with any free antigen to induce immunological tolerance. The tolerogenic dendritic cells and antigen-specific regulatory T cells induced in vivo inhibits the activation of antigen-specific CD4+ T cells and B cells in rodents and non-human primates (Introduction, right column, page 890; Figure 1, page 891).
Kishimoto et al. discloses a method comprising co-administering SVP-rapamycin with a pegylated uricase called pegsiticase in uricase-deficient mice having elevated levels of serum uric acid. The SVP-rapamycin comprises PLA, PLA-PEG, and rapamycin (Figure 1A, page 891).
While pegsiticase alone did not reduce uric acid levels when administered as repeated injections indicating development of an anti-uricase IgG response, SVP-rapamycin + pegsiticase inhibited ADA response thus allowing maintenance of low serum uric acid levels. Similar results were obtained with cynomolgus monkeys (left column, page 895; Figure 5, page 896). Kishimoto et al. concludes that biologic therapies with tolerogenic nanoparticles offer a promising approach to minimize ADA formation that is associated with adverse hypersensitivity reactions and loss of efficacy. Use of SVP-rapamycin with pegylated uricase is being tested in human subjects with hyperuricemia (Conclusion, left column, page  898).
The method of Kishimoto et al. is similar to the instant application’s method as explained below:

The SVP-rapamycin being composed of PLA and PLA-PEG meets the requirement that the synthetic nanocarriers comprise “poly(D,L lactide) (PLA) and poly(D,L-lactide)-poly(ethylene glycol) (PLA-PEG)”. 
The rapamycin in SVP-rapamycin satisfies the stipulation that the synthetic nanocarriers also comprise “a rapalog”. Applicant defines the term “rapalog” as referring to “rapamycin and molecules that are structurally related to (an analog) of rapamycin (sirolimus)” (4th par., page 14 of Specification). 
Kishimoto et al. is different from the claimed method in that it does not entail “administering 3) a composition comprising an anti-inflammatory therapeutic… at least once at least one week prior” to administering the first two recited compositions. 
Nonetheless, Reinders et al. states that patients receiving pegylated uricase treatments experience infusion reactions (IR) and gout flares. To address this problem, Reinders et al. refers to a clinical study by Sundy et al. wherein glucocorticosteroids were used to prevent antibody formation that result in IR and prevent gout flares (Abstract, page 543). The clinical study involved administering colchicine or nonsteroidal anti-inflammatory drugs (NSAIDs) as gout prophylaxis once or twice a daily starting one week before infusion of the pegylated uricase. In addition, it included et al., the clinical study’s results demonstrate that incidence and frequency of gout flare significantly decreased during month 4-6 in subjects treated every 2 weeks of pegylated uricase (first par. in left column, page 547). 
A person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Reinders et al. and Sundy et al.’s teachings to pretreat subjects in Kishimoto et al.’s method with colchicine/NSAID once or twice daily starting on week before administering SVP-rapamycin and pegsiticase, as well as fexofenadine, paracetamol, and hydrocortisone the night before and/or immediately before said administration. It can be expected that these pre-treatments would advantageously minimize gout flares and IR. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	Hence, claim 1 is obvious over Kishimoto et al. in view of Reinders et al. and Sundy et al..
	Regarding claim 2: Sundy et al.’s teaching that the colchicine or NSAIDs is administered once or twice daily starting one week prior to infusion of pegylated uricase fulfills “wherein the composition comprising an anti-inflammatory therapeutic is 
Regarding claims 5-6: colchicine and NSAIDs being utilized in the modified method as anti-inflammatory drugs to prevent gout satisfy “wherein the anti-inflammatory therapeutic is a nonsteroidal anti-inflammatory drug (NSAID)” and “wherein the anti-inflammatory therapeutic is colchicine or ibuprofen”.
Regarding claims 7-9: the modified method’s fexofenadine, paracetamol, and hydrocortisone being employed to prevent IR is analogous to “administering to the subject one or more compositions comprising an infusion reaction therapeutic”, which is further limited to “an antihistamine and/or a corticosteroid” (claim 8) such as “fexofenadine” (claim 9). 
Regarding claim 11: the modified method comprising administering colchicine or NSAIDs once or twice daily starting one week before infusion of corresponds to “wherein the composition comprising an anti-inflammatory therapeutic is administered prior to the composition comprising synthetic nanocarriers comprising a rapalog and the composition comprising pegadricase”.
Regarding claims 12-13: administering fexofenadine the night before and immediately before infusion meets “the one or more compositions comprising an infusion reaction therapeutic is/are administered at least once prior to the composition comprising synthetic nanocarriers comprising a rapalog and the composition comprising pegadricase” (claim 12) and “…administered at least twice prior…” (claim 13).
Regarding claim 18: the rapamycin in SVP-rapamycin is identical to “wherein the rapalog is rapamycin”.
.

Claims 1-2, 5-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (Nature Nanotechnology 2016, Vol. 11, pages 890-899) in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550), Sundy et al. (Journal of American Medical Association 2011, Vol. 306, pages 711-720), and Czock et al. (Clinical Pharmacokinetics 2005, Vol. 44, pages 61-70).
The teachings of Kishimoto et al., Reinders et al., and Sundy et al. are set forth above and applied herein. Kishimoto et al., Reinders et al., and Sundy et al. are found to render claims 1-2, 5-9, 11-13, and 18-19 obvious.
The modified method is comparable to the following claim:
Regarding claim 10: the corticosteroid of claim 8 is further limited to “methylprednisolone, prednisone or dexamethasone”
Reinders et al. teaches that glucocorticosteroids (also referred to as corticosteroids) provide protection from inflammation when used with antihyperuricemic therapy (second par. in left column, page 545), but only teaches hydrocortisone as an example of applicable glucocorticosteroid (last par. in right column, page 546). 
Nevertheless, it is known in the art that methylprednisolone, prednisone, or dexamethasone are also glucocorticoseroids as substantiated by Czock et al.. Czock et al. states that glucorticosteroids are frequently used in clinical practice for various indications such as inflammatory diseases (Abstract, first par., page 63). The most KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Claim 10 is therefore obvious over Kishimoto et al. in view of Reinders et al., Sundy et al., and Czock et al..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

RE: Nonstatutory double patenting rejections 
Applicant proposed deferring the double patenting rejections until allowable subject matter has been identified. 
Accordingly, the rejections of record are considered proper but have been modified to address claim amendments.

Modified rejections
Claims 1-2, 5-13, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 134 and 136 of co-pending Application No. 15/456520 in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550) and Sundy et al. (Journal of American Medical Association 2011, Vol. 306, pages 711-720).
The co-pending application is drawn to a method of reducing gout flare comprising concomitantly administering to a subject identified as having had or as being expected to have gout flare the following: (i) a composition containing rapamycin and synthetic nanocarriers made of PLA and PLA-PEG; (ii) and a composition comprising pegylated urate oxidase, wherein said pegylated urate oxidase is limited to pegsiticase in an embodiment. Although the co-pending application’s method does not also involve administering an anti-inflammatory therapeutic at last once at least one week prior to administering the two recited compositions, Reinders et al. states that pretreatments et al.. Sundy et al. teaches providing patients infused with pegloticase with a nonsteroidal anti-inflammatory drug (NSAID) or colchicine once or twice daily starting 1 week before the first infusion as gout prophylaxis. Sundy et al. also teaches administering fexofenadine, acetaminophen, and hydrocortisone the night before and/or immediately before infusion as infusion-related reactions (IRs) prophylaxis (right column, p. 712). Thus, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to include an additional step of administering colchicine or nonsteroidal anti-inflammatory drug 1-2x/day starting 1 week prior to administering compositions (i) and (ii) in order to prevent gout, as well as fexofenadine, paracetamol, and hydrocortisone to prevent IRs. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-13, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49 and 113 of co-pending Application No. 16/893153 and over claim 4 of co-pending Application No. 17/092148; each one in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550) and Sundy et al. (Journal of American Medical Association 2011, Vol. 306, pages 711-720).
Co-pending application 16/893153 discloses a method comprising concomitantly administering to a subject having an anti-uricase antibody level below a threshold (i) a 
The co-pending applications are different in that the disclosed methods do not entail administering an anti-inflammatory therapeutic. However, Reinders et al. shows that glucocorticosteroid pretreatment aids in preventing gout flares and IRs. Citing Sundy et al., patients are given a NSAID or colchicine as gout prophylaxis once or twice daily starting 1 week before the first infusion of pegloticase, aside from fexofenadine, acetaminophen, and hydrocortisone as IR prophylaxis the night before and/or immediately before the infusion (right column, p. 712). A person with ordinary skill in the art before the effective filing date of the claimed invention would have modified the co-pending application by also administering colchicine/NSAIDs as well as fexofenadine, acetaminophen, and hydrocortisone at least one week prior to administering the two other compositions with reasonable expectation that these substances would beneficially minimize or prevent gout and IRs. Combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so is the rationale supporting obviousness. 
These are provisional nonstatutory double patenting rejections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651